Return Receipt (Form 3811) Barcode

PA TUN RE AU A

9590 F2bb 9904 2164 0150 bh

COMPLETE THIS. SECTION ON DELIVERY

 

   

4g _ClAddressee
'C. Date of Delivery
MIIEZ2

D. Is delivery udress different ffom item? [Yes
If YES, enter delivery address below: | [[JNo

  

 

1. Article Addressed to:
Maryland Department of Public
Safety and Correctional Services
c/o Brian Frosh, Attorney General
Office of the Attorney General

 

 

 

3. Service Type:

 

 

200 St. Paul Place [X] Certified Mail
Baltimore. MD: 21202 (J Certified Mail Restricted Delivery
é Reference Information
Charles Barber
2. Certified Mail (Form 3800) Article Number Allen E. Honick, Esquire

 

 

1
3
F444 72bb 43904 2lbd O150 ba
1
1

PS Form 3811, Facsimile, July 2015 Domestic Return Receipt
USPS TRACKING # First-Class Mail
Postage & Fees Paid
USPS
Permit No. G-10

9590 Sebb F904 21b& 0150 b1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States oe Sender: Please print your name, address and ZIP+4° below @
BSS A cchilaillatlllavilslanllyllinatiillalal!
WHITEFORD TAYLOR & PRESTON LLP
ATTN: ‘
7 SAINT PAUL STREET SUITE 1500
BALTIMORE MD 21202-1626
